DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the one or more bores are arranged in the fastening flange at regular angular intervals around the central opening” where it is unclear how “one bore” can be at “regular intervals”.
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “heat resistant” where it is unclear to what degree heat resistant is intended. As such merely not failing in the desired environment appears to read on this broad limitation.
Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-4,9-10,12,14-15,17,19-20,22-25 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 5758500 to Sumser.
As to claim 1, Sumser discloses a nozzle ring for a radial turbine, the nozzle ring comprising: a rotationally symmetrical, disk-shaped main body with a central opening for receiving a shaft (13, 8), wherein the main body is configured 

    PNG
    media_image1.png
    895
    613
    media_image1.png
    Greyscale


As to claim 3, Sumser discloses the fastening flange comprises one or more bores (Holes for 14) arranged circumferentially and configured to receive one or more fasteners (14) in order to install the nozzle ring (13) on the bearing housing (1).
As to claim 4, Sumser discloses the fastening flange is integrally formed with the main body (B above on main body 13).
claim 9, Sumser discloses the one or more bores are arranged in the fastening flange on a first virtual circular line with a first radius around the central opening, and wherein the guide blades are arranged on a second virtual circular line with a second radius around the central opening, wherein the second radius is at least 1.5 times larger than the first radius (Fig 1, the vanes 16 are at least 1.5 times farther radially out than bores for 14 are).
As to claim 10, Sumser discloses the one or more bores are arranged in the fastening flange at regular angular intervals around the central opening (14 as “one bore at a regular interval”)
As to claim 12, Sumser discloses An exhaust-gas turbocharger comprising: a shaft mounted in a bearing housing (8,1); a turbine wheel (7) with rotor blades arranged on the shaft; a turbine housing having an inflow channel for exhaust gases (2,2a), the inflow channel being positioned in the turbine housing upstream of the turbine wheel; and a nozzle ring (13) held axially between the bearing housing and the turbine housing, wherein the nozzle ring comprises: a rotationally symmetrical, disk-shaped main body (13) with a central opening receiving the shaft (8), wherein the main body forms a heat shield between a bearing space of the bearing housing and a turbine space of the turbine housing (A, above, 11), with one or more recesses in a bearing housing side of the main body forming one or more air-filled insulation spaces (A region above); guide blades integrally formed with the main body (16), wherein the guide blades are arranged circumferentially in a radially outer region of the main body and each extend from the main body in an axial direction (extend forward toward turbine 
As to claim 14, Sumser discloses the one or more heat-resistant fasteners are heat-resistant screws, the nozzle ring being screwed to the bearing housing (14).
As to claim 15, Sumser discloses the nozzle ring (13) is axially braced as a plate spring between the bearing housing and the turbine housing (placed between housings 1,2 and braced in a spring capacity by being in contact with bearing housing and pressed against there by tightening of bolt 14 at C below).

    PNG
    media_image1.png
    895
    613
    media_image1.png
    Greyscale


As to claim 17, Sumser discloses wherein one or more rotation prevention means are provided between the nozzle ring and at least one of the bearing housing or the turbine housing (bolts 14).
As to claim 19, Sumser discloses the fastening flange (A, above) is integrally formed with the main body (13).
As to claim 20, Sumser discloses the fastening flange comprises one or more bores arranged circumferentially and configured to receive the one or more heat-resistant fasteners (14 as “one bore at a regular interval”).
claim 22, Sumser discloses the one or more bores are arranged in the fastening flange on a first virtual circular line with a first radius around the central opening, and wherein the guide blades are arranged on a second virtual circular line with a second radius around the central opening, wherein the second radius is at least 1.5 times larger than the first radius (Fig 1, the vanes 16 are at least 1.5 times farther radially out than bores for 14 are).
As to claim 23, Sumser discloses the one or more bores are arranged in the fastening flange at regular angular intervals around the central opening (14 as “one bore at a regular interval”)
As to claim 24, Sumser discloses the nozzle ring further comprises a disk (D above, alt 15) positioned opposite the main body and connected to the guide blades (16).
As to claim 25, Sumser discloses comprising a disk positioned opposite the main body and connected to the guide blades (D above, alt 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 10,23 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 5758500 to Sumser as applied to claim 3,12 above in view of US Publication 20160265388 to Annati.
As to claim 10,23, Sumser does not expressly disclose multiple bores are arranged in the fastening flange at regular angular intervals around the central opening, however this was well known at the time of the art as shown in Annati Fig 2 where it would be been obvious to modify Sumser to include this feature as it would provide even pressure on the flange for effective sealing and absorption of vibration.

Claims 18,26 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 5758500 to Sumser as applied to claim 1,12 above.
As to claim 18,26, Sumser discloses the nozzle ring is configured such that heat causes the nozzle ring to become at least one of: axially clamped between the bearing housing and the turbine housing, radially clamped in the bearing housing, and radially clamped in the turbine housing (While not expressly stated Sumser nozzle 13 would be pressed against bearing housing 1 at point C .

Claims 8,21,27 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 5758500 to Sumser as applied to claim 1,20,26 above in view of US Publication 20150044037 to Bucking.
As to claim 8,21,27, Sumser does not expressly disclose wherein the one or more recesses comprise ribs which extend in a radial direction.
Bucking discloses a heat shield (50) connected to the bearing housing (53) on the turbine side where the heat shield has recesses (72) that comprise ribs which extend in a radial direction (70).
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Sumser to have the one or more recesses comprise ribs which extend in a radial direction using the teachings of Bucking to increase overall structural strength on connectivity to the bearing housing at the radially interior flange.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746